                Case 18-70773            Doc 15        Filed 10/11/18 Entered 10/11/18 10:56:35                         Desc Main
                                                          Document Page 1 of 2



              SO ORDERED.

              SIGNED this 11 day of October, 2018.




                                                                           John T. Laney, III
                                                                  United States Bankruptcy Judge




                                                          United States Bankruptcy Court
                                                            Middle District of Georgia
In RE:                                                                                                Chapter 13
Flora Jan Harrelson
10919 Old Valdosta Road
Nashville, GA 31639                                                                                   Case No. 18-70773-JTL

Debtor (s) SSN:
XXX-XX-9465
                                Order Confirming Plan Awarding Attorney’s Fees Providing Extension Of The Plan
                                     Beyond 36 Months And Providing Payment Of A Small Percentage Plan
The debtor’s(s’) plan having been transmitted to all creditors; and
It having been determined, after hearing on notice, that the debtor’s(s’) plan, or plan as modified, complies with Section 1325 of the
Bankruptcy Code, 11 U.S.C. Section 1325, and with other applicable provisions of Title 11 of the United States Code as shown by Exhibit “A”
attached hereto; and sufficient cause having been shown for the length of the plan to be extended beyond thirty-six months; and the
debtor(s) having testified under oath at the first meeting of creditors to facts sufficient to establish that this small percentage plan is filed in
good faith as that term is defined in In Re Kitchens, 702 F.2d 885 (11th Cir. 1983); and
The Chapter 13 Trustee having recommended that the debtor’s(s’) plan to be confirmed; it is
         ORDERED that the debtor’s(s’) plan, or plan as amended, which plan is attached hereto as Exhibit “A” and incorporated herein by
reference, is confirmed, and the debtor(s) is furthered ordered to strictly comply with the terms of this plan and to maintain in force all
insurance required by any of his contractual agreements; and it is further
         ORDERED that an award of $3,250.00 is made to William Orson Woodall with Woodall & Woodall as interim compensation in this
case pursuant to Section 331 of the Bankruptcy Code for the attorney services rendered in this case. The attorney has previously been paid
$0.00. The Trustee is directed to pay the balance of $3,250.00 as an administrative expense; and it is further
        ORDERED that all pending motions to dismiss filed by the Chapter 13 Trustee are hereby withdrawn, unless a separate order has
been entered resolving the motion.
                                                          END OF DOCUMENT




P.O. Box 1907                                                                                   /s/ John Gilson
Columbus, GA 31902                                                                              John Gilson, GA Bar No. 295360
Phone (706) 327-4151
ecf@ch13trustee.com
                 Case 18-70773              Doc 15 UNITED
                                                    Filed STATES
                                                          10/11/18   EnteredCOURT
                                                                 BANKRUPTCY    10/11/18 10:56:35                        Desc Main
                                                       Document     Page   2 of
                                                      MIDDLE DISTRICT OF GEORGIA2

RE:                                                                                                           Case No. 18-70773-JTL
Flora Jan Harrelson
10919 Old Valdosta Road
Nashville, GA 31639



                                                                       Trustee's Report
Payment Schedule
Payor                                                           Amount         Start Date                    Length

Flora Jan Harrelson                                              $166.00        August 04, 2018               2.00
Flora Jan Harrelson                                              $196.00        October 04, 2018              End of Plan


Commitment Period: 36 Month Minimum
Anticipated Plan Length: 60 Months

From the payments so received, the trustee shall make disbursements as follows:

Creditor Name                                                 Value     Description                                            Int    Payment
Other Secured
W. S. Badcock Corporation                                       Debt    Furniture                                              4.00       $9.21
Whiddens Furniture                                              Debt    Furniture                                              4.00       $3.68
Secured - Vehicle
Bank Of Alapaha                                            $5,200.00    2006 Grand Marquis    *                                6.00     $103.00
Paid Outside Secured
Bayview Loan Servicing, Llc                                             Mtg Begin July 2018
Estate Of Quincy Mcmillan                                               Mtg-Begin July 2018
All 11 U.S.C. § 507 Priority claims will be paid in full over the life of the plan.

Nonstandard Provisions :
The standard language and specific terms contained in the Middle District of Georgia's model Chapter 13 plan and any special provisions added
to the plan or modified plan by the debtor are incorporated by reference.

*Bank of Alapaha shall retain its lien securing the vehicle as provided by 11 U.S.C. Section 1325 (a)(5) of the United States
Bankruptcy Code and shall not release its lien until the earlier of the payment of the underlying debt determined under
non-bankruptcy law;or(bb) discharge under section 1328;and(ll)if the case under this chapter is dismissed or converted without
completion of the plan,such lien shall also be retained by such holder to the extent recognized by applicable non-bankruptcy law.
0.00% will be paid to unclassified unsecured creditors.
If the debtor proposes to pay less than 100% to the unsecured creditors, the debtor will pay 36 monthly payments before becoming eligible for a
discharge. If the case has an applicable commitment period of 60 months, the debtor will pay a minimum of 57 months unless another term is
stated in special provisions before becoming eligible for a discharge.


The Trustee recommends this plan be confirmed as it complies with all of the requirements of 11 U.S.C. Section 1325.

                                                                        EXHIBIT "A"


P.O. Box 1907                                                                                      /s/ John Gilson
Columbus, GA 31902                                                                                 John Gilson, GA Bar No. 295360
Phone (706) 327-4151
ecf@ch13trustee.com
